IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
STATE OF WASHINGTON,                      )      No. 80657-2-I
                                          )
                     Respondent,          )
                                          )
       v.                                 )
                                          )
ZACHARY LOWELL MADDING,                   )      UNPUBLISHED OPINION
                                          )
                     Appellant.           )
                                          )

       VERELLEN, J. — Zachary Madding was convicted of second degree assault

in one trial and of forgery and making false statements to a public servant in his

second trial. Madding contends retrial is required on the assault conviction due to

evidentiary errors. Because he fails to demonstrate prejudice from any alleged

error, we affirm his conviction for second degree assault.

       Madding argues both convictions from his second trial must be vacated

because they were unsupported by the evidence. Because the State

demonstrated beyond a reasonable doubt that the arresting officer relied on

Madding’s falsehood to carry out his official duties, we affirm the conviction for

making a false statement to a public servant. But because the State presented

only limited, equivocal evidence of Madding’s intent to defraud or injure using his

fake identification card, the State failed to prove he committed forgery.

       Therefore, we affirm in part, reverse in part, and remand to vacate

Madding’s forgery conviction.
No. 80657-2-I/2


                                      FACTS

      Mukilteo police Officer Andrew Jones was on patrol the morning of May 19,

2018, when, at 9:40, a 911 call came from the Staybridge Suites hotel. Officer

Jones arrived at the hotel about 45 seconds later. He saw a young woman, Sierra

Norbisrath, slumped over on a bench out front and saw two men, Zachary

Madding and Kirk Ostermann, grappling on the ground. To secure the scene,

Officer Jones immediately handcuffed Madding. Moments later, Officer Vitaliy

Shapoval arrived and examined Norbisrath. She was “unresponsive” and “just

looked like the life was leaving her.”1 Ostermann told Officer Shapoval that

Madding, Norbisrath’s ex-boyfriend, had forced her to take Xanax and had

sprayed fentanyl up her nose. Officer Steve Fanning had arrived while Officer

Shapoval was examining Norbisrath, and he revived her by administering two

doses of Narcan.

      Officer Jones asked Madding for his name, and Madding gave his brother’s

name: Joshua Hunter Madding. Officer Jones ran the name through dispatch and

concluded it was fake. Officer Jones learned that Madding’s real first name was

Zachary. Madding then admitted there was a Department of Corrections warrant

out for him. After placing him under arrest based on the warrant, Officer Jones

searched Madding and found two fake Illinois identification cards with Madding’s

picture and the name “Nicholas Pavlik.” Madding admitted the cards were his and,

according to Officer Jones, said he “used them if he needed to, like, stay



      1   Report of Proceedings (RP) (Oct. 2, 2019) at 606.



                                         2
No. 80657-2-I/3


somewhere or book a room at a hotel because of his [Department of Corrections]

warrant.”2

       Meanwhile, firefighter and paramedic James Prades transported Norbisrath

to the hospital. Norbisrath, who was crying and very emotional, told Prades that

Madding had “force-fed her” Xanax and sprayed her 10 to 15 times with fentanyl.3

Norbisrath also “exclaimed that ‘he tried to kill me.’”4 Norbisrath arrived at the

hospital around 10:20 a.m. and was seen by the attending emergency room

physician and a forensic nurse examiner. Officer John Ernst interviewed

Norbisrath around 11:30 a.m. and then called in the police department’s domestic

violence coordinator, Danielle Reynolds, to speak with her. Reynolds arrived and

interviewed Norbisrath around 1:00 p.m.

       The State charged Madding with first degree assault and unlawful

imprisonment, both with domestic violence enhancements. He was also charged

with forgery and making a false statement to a public servant. The court severed

the assault and unlawful imprisonment charges from the forgery and false

statement charges.

       During the trial on the first degree assault and false imprisonment charges,

the court admitted testimony from Norbisrath that Madding assaulted her in

January of 2018, a hearsay statement Norbisrath made to Reynolds about being

afraid of pressing charges against Madding, and testimony from Officer Jones


       2   RP (Nov. 19, 2019) at 264.
       3   RP (Oct. 3, 2019) at 852.
       4   Id. at 853.



                                           3
No. 80657-2-I/4


about Madding resisting being detained. The jury found Madding not guilty of

either charge but convicted him of second degree assault with a domestic violence

enhancement. In a separate trial, a jury found Madding guilty of forgery and of

making a false statement.

       Madding appeals.

                                      ANALYSIS

I. Assault Trial

       Madding challenges three of the trial court’s evidentiary decisions, arguing

they prejudiced him and require retrial. We review a trial court’s decision to admit

evidence for abuse of discretion.5 A trial court abuses its discretion when its

decision rests on untenable evidentiary grounds or was made for untenable legal

reasons.6

       A. Evidence of Prior Misconduct

       Madding contends the court erred when it admitted testimony from

Norbisrath under ER 404(b) that he previously assaulted her. The court admitted

the testimony because Norbisrath’s state of mind was relevant to prove Madding

unlawfully imprisoned her through intimidation.7

       Norbisrath testified that she was afraid of Madding because “he had

assaulted me before, in the end of January 2018. He pinned me down on the bed,


       5 State v. Gunderson, 181 Wn.2d 916, 922, 337 P.3d 1090 (2014) (citing
State v. DeVincentis, 150 Wn.2d 11, 17, 74 P.3d 119 (2003)).
       6   Id. (citing State v. Brown, 132 Wn.2d 529, 572, 940 P.2d 546 (1997)).
       7The court also would have admitted the testimony as proof of motive, but
the State chose not to do so.



                                           4
No. 80657-2-I/5


and started hitting me in the face.”8 When she tried to run away, “he put his hand

on the back of my neck, and around my shoulder, and he shoved me really hard,

and I slid, like, six feet across the room.”9

       ER 404(b) prohibits the introduction of evidence “to prove the character of a

person in order to show action in conformity therewith.” But that same evidence

may be admitted “for any other purpose.”10 Before admitting evidence under

ER 404(b), the trial court must

       “(1) find by a preponderance of the evidence that the misconduct
       occurred, (2) identify the purpose for which the evidence is sought to
       be introduced, (3) determine whether the evidence is relevant to
       prove an element of the crime charged, and (4) weigh the probative
       value against the prejudicial effect.”[11]

The trial court must provide a limiting instruction if requested by the defendant.12

       Madding does not argue the court erred by admitting the evidence as proof

of unlawful imprisonment. Instead, he contends the limiting instruction failed to

prevent the jury from considering the evidence for the improper purpose of proving

Norbisrath’s state of mind as it related to the alleged assault. The court gave the

following limiting instruction:

              You may have heard evidence concerning alleged misconduct
       by the defendant that occurred in January of 2018. Such evidence
       may be considered by you only to the extent that you find it relevant



       8   RP (Oct. 2, 2019) at 642.
       9   Id.
       10   State v. Gresham, 173 Wn.2d 405, 420, 269 P.3d 207 (2012).
       11
        State v. Ashley, 186 Wn.2d 32, 39, 375 P.3d 673 (2016) (quoting
ER 404(b)).
       12   State v. Russell, 171 Wn.2d 118, 123, 249 P.3d 604 (2011).



                                            5
No. 80657-2-I/6


       to the issue of Sierra Norbisrath’s state of mind on May 19, 2018. It
       is not to be considered by you for any other purpose.[13]

       We presume that the jury follows all instructions as given.14 Jury instruction

18 stated that a person commits second degree assault “when he or she with

intent to inflict bodily harm, administers to or causes to be taken by another poison

or any other destructive or noxious substance.”15 Jury instruction 19, the “to

convict” instruction for second degree assault, provided Madding was guilty if the

jury found (1) that on or about May 19, 2018, Madding “administered to or caused

to be taken by Sierra Norbisrath a poison or a destructive or noxious substance;

(2) that [Madding] acted with intent to inflict bodily harm;” and (3) the act occurred

in Washington.16 The limiting instruction restricted the jury’s ability to consider the

prior assault for any reason other than Norbisrath’s state of mind on May 19. The

jury could consider her state of mind that day for the unlawful imprisonment charge

as it related to her intimidation through fear. The specific type of assault contained

in instructions,18 and 19 does not allow for consideration of Norbisrath’s state of

mind when assessing Madding’s guilt. And because assessing a witness’s

credibility is distinct from considering a victim’s state of mind,17 the limiting




       13   Clerk’s Papers (CP) at 64.
       14State v. Stein, 144 Wn.2d 236, 247, 27 P.3d 184 (2001) (citing Degroot v.
Berkley Constr., Inc., 83 Wn. App. 125, 131, 920 P.2d 619 (1996)).
       15   CP at 73.
       16   CP at 74.
       17 See Ashley, 186 Wn.2d at 46-47 (distinguishing between admissions of
prior misconduct evidence for assessing credibility versus proving a victim’s state
of mind).



                                            6
No. 80657-2-I/7


instruction prohibited the jury from using the January 2018 assault to assess

Norbisrath’s credibility for the assault charge. Because the limiting instruction

precluded the jury from considering the January 2018 assault for an improper

purpose, Madding fails to show the court abused its discretion.

       B. Hearsay

       Madding contends the court erred by admitting hearsay testimony from

domestic violence coordinator Reynolds under ER 803(a)(2) as an excited

utterance. During their conversation, Norbisrath said she did not want to take

legal action against Madding because she feared him. Madding contends the

statement was not an excited utterance because the assault occurred hours earlier

and Norbisrath had already spoken about it with a paramedic, a physician, a

nurse, and a police officer.

       A hearsay statement is considered sufficiently reliable to be admitted if it

relates to “a startling event or condition made while the declarant was under the

stress of excitement caused by the event or condition.”18 A hearsay statement can

qualify as an excited utterance if three “closely connected” requirements are met:

(1) a startling event or condition occurred; (2) the statement was made while the

declarant was under the stress or excitement caused by the event or condition;

and (3) the statement related to the event or condition.19 “‘[T]he startling event or




       18   ER 803(a)(2).
       19State v. Woods, 143 Wn.2d 561, 597, 23 P.3d 1046 (2001) (citing State
v. Chapin, 118 Wn.2d 681, 686, 826 P.2d 194 (1992)).



                                          7
No. 80657-2-I/8


condition need not be the “principal act” underlying the case.’”20 Because an

excited utterance “derives its reliability mainly from the heightened emotional state

of the declarant as a result of the startling event, not from the event itself[,] . . .

‘[f]or purposes of the excited utterance exception, . . . it is the event’s effect on the

declarant that must be focused upon.’”21

       Reynolds testified to Norbisrath’s statement during direct examination:

       [Prosecutor]: And how did [Norbisrath] appear to you?

       [Reynolds]: She looked very tired. Her eyes were, you know, only
                   partially open. She had really slurred speech, and her
                   speech was delayed.

       [Prosecutor]: Was she able to communicate with you?

       [Reynolds]: She was, but the responses I would get, you know,
                   from her were just really delayed, and she was too tired
                   to do a lot of discussion.

       [Prosecutor]: Did you question her about the facts of what
                     happened?

       [Reynolds]: I did not.

       [Prosecutor]: What did you offer her?

       [Reynolds]: I had told her that I had made arrangements with
                   [Ostermann] that we would be meeting at the
                   courthouse here Monday morning to start paperwork
                   for protection orders, and I also informed her that we
                   could document any kind of past acts of violence at that
                   time, if she wanted to do so.

       [Prosecutor]: What was her reaction when you said that?

       [Reynolds]: She had a physical response to that.


       20State v. Young, 160 Wn.2d 799, 810, 161 P.3d 967 (2007) (quoting
Chapin, 118 Wn.2d at 686).
       21   Id. at 812-13 (alterations in original) (quoting Chapin, 118 Wn.2d at 687).



                                             8
No. 80657-2-I/9


       [Prosecutor]: Like what?

       [Reynolds]: She immediately shrank back in her hospital bed, and
                   she put her hand up in a big stop-sign motion, and her
                   eyes got really big, and she—her speech was very
                   clear, and she had a verbal response, as well.

       [Prosecutor]: What did she say?

       [Reynolds]: She said, no, she did not want to have—press any
                   more charges against [Madding], she was really scared
                   of him.[22]

       Even if Madding is correct about the effects of the assault having worn off,

we can affirm the trial court’s rulings on any grounds supported by the record,23

and Madding fails to explain Norbisrath’s reaction from the startling event that

occurred during her conversation with Reynolds.

       Reynolds told Norbisrath they “would be meeting at the courthouse” in

several days because she had “made arrangements” for Norbisrath to obtain a

domestic violence protection order against Madding based on the current assault

and any past assaults.24 This was news to Norbisrath because Reynolds had

made the arrangements only moments before when speaking with Ostermann

outside her hospital room. Norbisrath reacted immediately, shrinking back, eyes

wide, hand upheld as if saying stop, and actually saying in a clear voice she did

not want to take legal action against Madding because she was “really scared of




       22   RP (Oct.3, 2019) at 860-61.
       23State v. Grier, 168 Wn. App. 635, 644, 278 P.3d 225 (2012) (citing State
v. Costich, 152 Wn.2d 463, 477, 98 P.3d 795 (2004)).
       24   RP (Oct. 3, 2019) at 861.



                                          9
No. 80657-2-I/10


him.”25 Because this reaction satisfies the requirements for admitting an excited

utterance,26 Madding fails to show the court abused its discretion.

        C. Resisting

        Madding argues the court abused its discretion by admitting Officer Jones’s

testimony about him resisting when being detained. Officer Jones testified about

detaining Madding:

               He was kind of pulling away from me while I was trying to
        detain him. I had a hold of both of his arms, and, you know, he’s
        pulling me along, as I’m trying to get him detained. And there’s
        nobody else there yet, no other officer besides me, although I knew
        they were coming, and I could hear they were getting close because
        I could hear their sirens, but I—as quickly as I would, to make it safe,
        I detained him. So I was able to get him detained. And I just put him
        in a kneeling position in front of me, and I stood behind him so that if
        he were to continue to try and get away from me, it would be harder
        for him to do that from a kneeling position as opposed to a standing
        position.[27]

Assuming without deciding that the trial court erred, Madding fails to demonstrate

prejudice from the improper testimony.

        We review improper admission of evidence using the nonconstitutional

harmless error standard.28 The error was harmless unless “‘within reasonable

probabilities, had the error not occurred, the outcome of the trial would have been

materially affected.’”29



        25   Id.
        26   Woods, 143 Wn.2d at 597.
        27   RP (Oct. 3, 2019) at 780 (emphasis added).
        28   Gunderson, 181 Wn.2d at 926 (citing Gresham, 173 Wn.2d at 433).
        29   Id. (internal quotation marks omitted) (quoting Gresham, 173 Wn.2d at
433).



                                           10
No. 80657-2-I/11


       Norbisrath testified in detail about Madding crushing up Xanax pills, laying

her down on the bed in their hotel room, and pressing his hand to her mouth to

make her take them. Norbisrath felt like she had to take them because Madding

was “like a crazy person” who “definitely wanted to do [her] harm” and made her

feel “really scared.”30 She explained that Madding then took out the bottle of

fentanyl spray, put it up her nose, and “kept spraying.” 31 Once she could get up,

she threw up in the bathroom sink, grabbed a paper bag with a few personal

items, and ran into the parking lot. While still outside the hotel, she gave

contemporaneous corroborating accounts to Ostermann and Prades, who both

testified about those accounts. Emergency room physician Dr. Amy Little also

testified that Norbisrath told her about Madding forcing her to take Xanax and

fentanyl. Physical evidence from the scene—broken Xanax pills scattered around

the hotel bed, a spray bottle with fentanyl on the bed, and vomit in the hotel sink—

also corroborated Norbisrath’s testimony. On this record, Officer Jones’s

testimony about Madding’s mild resistance to being detained did not impact the

outcome of the trial. Madding fails to show prejudicial error.

       D. Cumulative Error

       Madding argues retrial is required due to cumulative error. The cumulative

error doctrine “is limited to instances when there have been several trial errors that

standing alone may not be sufficient to justify reversal but when combined may




       30   RP at (Oct. 2, 2019) at 673.
       31   Id. at 669.



                                           11
No. 80657-2-I/12


deny a defendant a fair trial.”32 Because Madding has demonstrated, at most, a

single error, there cannot be cumulative error.

II. Forgery and False Statements

       Madding argues both convictions from his second trial—forgery and making

a false statement—should be vacated due to insufficient evidence.

       We review the sufficiency of the evidence to prove the elements of an

offense by asking “whether viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.”33

       A. Making False Statements

       Madding challenges his conviction for making false statements to a public

servant, contending the arresting officers did not rely on the fake name he

provided. RCW 9A.76.175 prohibits knowingly making a false or misleading

statement likely to be relied upon by a public servant in the discharge of their

official duties. Officer Jones asked Madding his name, and Madding responded

with his brother’s name: “Joshua Hunter Madding.” Officer Jones ran that name

through dispatch. By running the name through dispatch to verify it, Officer Jones

relied on Madding’s false statement to carry out his duties.34 Because Madding




       32   State v. Greiff, 141 Wn.2d 910, 929, 10 P.3d 390 (2000).
       33State v. Vasquez, 178 Wn.2d 1, 6, 309 P.3d 318 (2013) (internal
quotation marks omitted) (quoting State v. Bencivenga, 137 Wn.2d 703, 706, 974
P.2d 832 (1999)).
       34See State v. Godsey, 131 Wn. App. 278, 291, 127 P.3d 11 (2006)
(holding sufficient evidence supported conviction for making a false statement to a


                                          12
No. 80657-2-I/13


knowingly gave a false statement to Officer Jones and he relied on it to carry out

his official duties, the State proved beyond a reasonable doubt that Madding

violated RCW 9A.76.175.

       B. Forgery

       The State charged Madding with committing forgery by violating

RCW 9A.60.020(1)(b). Under that statute, “[a] person is guilty of forgery if, with

intent to injure or defraud . . . [h]e or she possesses, utters, offers, disposes of, or

puts off as true a written instrument which he or she knows to be forged.”

Madding does not dispute he possessed fake identification cards, challenging only

the evidence of his “intent to injure or defraud.” The State argues the evidence

was sufficient to infer Madding’s intent because Madding assaulted Norbisrath,

gave a fake name to Officer Jones, and said he had the fake identification cards if

he needed to book a hotel room.

       Under RCW 9A.60.020(1), a person intends to “injure or defraud” if they

intentionally inflict material damage or loss by deceit.35 Proof of intent can be

inferred from the defendant’s conduct and the surrounding circumstances when

they “‘plainly indicate such an intent as a matter of logical probability.’”36 Patently




public servant when the defendant lied to police officers about his identity but the
officers knew he was lying).
       35State v. Simmons, 113 Wn. App. 29, 32, 51 P.3d 828 (2002) (citing
BLACK’S LAW DICTIONARY 434 (7th ed. 1999); WEBSTER’S THIRD NEW INT’L
DICTIONARY 1164 (1986)).
       36
        Vasquez, 178 Wn.2d at 8 (quoting State v. Woods, 63 Wn. App. 588,
591, 821 P.2d 1235 (1991)).



                                           13
No. 80657-2-I/14


equivocal evidence does not plainly indicate intent.37 When a defendant is

charged with forgery, “[p]ossession alone is not sufficient to infer intent . . . but

possession together with ‘slight corroborating evidence’ might be.”38

       In State v. Vasquez, the Supreme Court vacated a forgery conviction due to

insufficient evidence of the defendant’s intent to injure or defraud.39 When the

defendant was stopped and searched by a store security guard, the guard found a

Social Security card and permanent resident card in the defendant’s wallet. 40 The

defendant admitted to the guard that he bought the cards from a friend.41 The

defendant told the guard he was working in the area but also indicated he was

unemployed.42 The State charged the defendant with two counts of forgery and, at

trial, presented testimony from federal government witnesses that the defendant

had never been issued a Social Security card, was not legally allowed to be

employed in the United States without a Social Security card, and did not possess

an authentic permanent resident card.43 The security guard also testified. The

jury found the defendant guilty on both counts.44




       37   Id. (citing Woods, 63 Wn. App. at 592).
       38   Id. (quoting State v. Esquivel, 71 Wn. App. 868, 870, 863 P.2d 113
(1993)).
       39   178 Wn.2d 1, 4, 309 P.3d 318 (2013).
       40   Id.
       41   Id. at 5.
       42   Id.
       43   Id. at 5.
       44   Id. at 6.



                                           14
No. 80657-2-I/15


       The court vacated both convictions.45 First, the security guard’s testimony

established mere possession, and the fact of “possession alone does not support

an inference of intent.”46 Second, the evidence did not establish that the

defendant attempted to pass off the forged documents as authentic. 47 Third, the

evidence about the defendant’s work history was equivocal, and the State

presented no evidence he even attempted to use the forged documents to defraud

an employer “or had ever used the forged cards in any way.”48

       In State v. Simmons, by contrast, the court upheld a conviction for forgery

when an inmate passed a counterfeit bill.49 The inmate gave a counterfeit $20 bill

to be deposited into his account for purchases at the jail’s commissary.50 Because

the inmate did not dispute on appeal that he knew the bill was counterfeit,

depositing the bill demonstrated his intent to defraud the jail.51

       The circumstances here are similar to Vasquez. Madding immediately

admitted to Officer Jones that the identification cards were fake and that he had

purchased them online. The State argues the jury could have inferred that

Madding booked his hotel room under the name on his fake identification card.

Officer Jones testified that Madding explained “he used them if he needed to, like,



       45   Id. at 18.
       46   Id. at 7.
       47   Id.
       48   Id.
       49   113 Wn. App. 29, 33, 51 P.3d 828 (2002).
       50   Id. at 30-31.
       51   Id. at 33.



                                          15
No. 80657-2-I/16


stay somewhere or book a room at a hotel because of his DOC warrants.”52 But

the only evidence about the name used to book the hotel room was it was

“associated with Mr. Madding.”53 None of the State’s witnesses testified directly

about the name used to book the room. The State presented no evidence that

Madding used or even attempted to use his fake identification cards. Madding did

not attempt to use his fake identification card to defraud the officers, identifying

himself as “Joshua Hunter Madding” and not as “Nicholas Pavlik.” Thus, it is as

likely Madding used the fake name he gave Officer Jones to book the room, as it is

likely he used his own name, as it is likely he used the fake name on his

identification card. “‘Intent may not be inferred from evidence that is patently

equivocal.’”54

       The State also argues the evidence was sufficient because “the only reason

Madding would possess a forged driver’s license with his real photograph and the

name Nicolas Pavlik would be to falsely represent himself as Pavlik.”55 But

accepting this argument absolves the State of its burden to prove more than mere

possession. This is the same argument rejected by our Supreme Court in

Vasquez.56


       52   RP (Nov. 19, 2019) at 264.
       53   Id. at 289.
       54
        Vasquez, 178 Wn.2d at 8 (internal quotation marks omitted) (quoting
Woods, 63 Wn. App. at 592).
       55   Resp’t’s Br. at 33.
       56See Vasquez, 178 Wn.2d at 13 (holding that “mere possession of forged
documents, without evidence of an intent to injure or defraud, cannot sustain a
forgery conviction”).



                                          16
No. 80657-2-I/17


       Finally, the State urges affirmance because the jury convicted Madding

after being provided legally sufficient jury instructions. But the State cites no

authority showing that a conviction cannot be vacated for insufficient evidence

absent an erroneous jury instruction.

       Unlike Simmons where the State presented evidence that the inmate

actually used the counterfeit bills, the State here presented no evidence of

Madding ever attempting to use his fake identification card to inflict material

damage or loss by deceit. As in Vasquez, Madding’s mere possession cannot be

used to prove intent, and the circumstantial evidence used to prove his intent was

equivocal. The evidence did not support Madding’s conviction for forgery. 57

       Therefore, we affirm in part, reverse in part, and remand for the vacation of

his forgery conviction.




WE CONCUR:




       57Because this is dispositive of Madding’s other assigned errors for the
forgery conviction, we do not address them.



                                          17